In the Constitution of this state there is no limitation upon the legislative power to provide by general laws the manner of submitting to a vote of the people a proposed amendment to the Constitution, except that'where there is more than one amendment to be submitted they shall be so submitted that the elector shall be enabled to vote separately on each. This does not mean that each amendment must be upon a separate ballot or be depos*588ited in a separate ballot box, nor that each or all of the proposed amendments may not be voted for on ballots on which are the names of candidates for office who are voted for by the elector. , It merely requires that the elector shall be “enabled” to record his vote upon each amendment separately if he so desires, that is, that he may vote for one or more and against one or more at the same time if he chooses so to do. If being so enabled he chooses not to vote at all upon any or all of the amendments such failure to vote necessarily operates as a negative vote, because amendments to the Constitution must be adopted by a majority of all the votes cast at the election. It was not the design or intention of the Constitution to put a premium on ignorance or indifferentism -at the same time that it is the duty ■ of every citizen to inform himself and to vote upon every matter submitted to a vote of the people’. Out of the proposition that a Constitution adopted by the people can be amended only by a majority of the people, it naturally follows that of all the people voting at an election when an amendment to the Constitution is submitted, only those should be counted for the amendment who expressly so vote, and this is the whole scope of Article XVI, Section 1, of the Constitution of Ohio.
The act of the General Assembly entitled “An act to provide for the manner of submission of constitutional amendments and other questions to a vote of the people,” passed May 2, 1902 (95 O. L., 352), enables the elector to vote with or against his party, on each or all of the amendments, or to vote separately upon each and every proposed amendment, or to not vote at all if he so desires. So far as we have been able to discover the act is not in any respect in conflict with the Constitution, and not irreconcilably in conflict with the joint resolutions adopted by the General Assembly submitting propositions to amend the Constitution.
Demurrer to petition sustained and petition dismissed,